REGISTRATION OF A CLASS OF SECURITIES - FORM 8-A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Quantum Ventures, Inc. (Exact name of registrant as specified in its charter) NEVADA (State of incorporation or organization) (IRS Employer Identification Number) 8926 Shepherd Way Delta. B.C. Canada, V6C 4K1 (Address of principal executive offices) Title of each class to be so registered NOT APPLICABLE Name of each exchange on which each class is to be registered NOT APPLICABLE If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c) check the following box. [ ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d) check the following box. [
